Citation Nr: 0616289	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  05-17 564A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased evaluation for malaria, currently 
evaluated as zero percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had had active duty from November 1950 to August 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Roanoke, 
Virginia,  Department of Veterans Affairs (VA) Regional 
Office (RO).

As will be noted below, the veteran's primary contentions 
relate asserted deficiencies in a February 1955 rating 
decision, granting service connection for malaria.  At the 
May 2006 hearing, the veteran through his representative was 
advised that such allegations are not relevant to the current 
claim, and that if he should desire to challenge the February 
1955 rating decision, he should submit a claim of clear and 
unmistakable error as to that action.  That assertion is  
REFERRED to the RO for any appropriate action that may ensue 
as result of the May 2006 hearing.  


FINDING OF FACT

There is no competent medical evidence of active malaria, nor 
ascertainable residuals of malaria such as anemia, liver or 
spleen damage.


CONCLUSION OF LAW

The criteria for a compensable rating for malaria are not 
met. 38 U.S.C.A. §§ 1155, 5107, 5121(West 2002); 38 C.F.R. §§ 
3.102, 3.1000, 4.2, 4.7 (2005), 38 C.F.R. 
§§ 4.88, 4.88b Diagnostic Code 6304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

The law provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits; advise 
the claimant of the allocation of  responsibility for 
obtaining such evidence; and that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The law specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  

This advice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

The law also provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A. 

Subsequent to receipt of the claim, the claimant was so 
advised of these matters by letter dated in January 2004.  
The claimant responded by various letters, and included 
duplicate copies of evidence previously of record.  The claim 
was denied by rating decision dated in June 2004.  The 
veteran was further advised of these matters, and further 
advised that he had an additional opportunity to provide 
evidence towards substantiation of his claim, in the 
Statement of the Case dated in March 2005.   

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, although the veteran argues 
that his service medical records were destroyed in a July 
1973 fire at the National Personnel Records Center, the 
record indicates that the records were received in November 
1954, and were considered when the veteran first sought and 
was granted service connection for malaria.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
veteran was afforded a VA-sponsored medical examination in 
January 2004, conducted by a physician who reviewed the 
veteran's claims folder and rendered a relevant opinion as to 
the severity of the veteran's disorder.  Further opinions are 
not needed in this case because there is sufficient medical 
evidence to decide the claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Although the RO did not advise the claimant of 
such information, because the claim for an increased rating 
is being denied, the question of an effective date for the 
higher rating is not relevant.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.  

The Merits of the Claim

The veteran asserts that a compensable rating is warranted 
for malaria.  Although he primarily posits that the original 
February 1955 rating action was in error because it did not 
include a compensable rating, the Board's present scrutiny 
must be upon the current level of severity.  The law mandates 
such a review - where service connection already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify various disabilities.  See 38 C.F.R. Part 4.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

The record reflects that service connection was granted for 
malaria by rating decision dated in February 1955, and a zero 
percent evaluation was assigned.  
Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease. Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears. Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system. 38 C.F.R. § 4.88b, 
Diagnostic Code 6304.

Although the veteran complains of a present and constant body 
warmth, the clinical evidence does not support the assignment 
of a compensable evaluation.  There is no competent medical 
evidence of any residuals of malaria.  A VA-sponsored 
examination in January 2004 found no indications of active 
malaria, there was no evidence of spleen abnormality 
reported, and the veteran's lymphatic system was noted to be 
normal.  

While the veteran is competent to report that he has an 
unusual body warmth, he is not competent to report that such 
is a symptom indicating active malaria.  It is well-
established that  laypersons, such as the veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth and it has been unable to identify a 
basis upon which service connection may be granted.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)]. 



ORDER

An increased rating for malaria is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


